EXHIBIT 5.1 Perkins Coie LLP 1120 NW Couch Street, Tenth Floor Portland, OR 97209 (503) 727-2000 www.perkinscoie.com December 20, 2007 Synthetech, Inc. 1290 Industrial Way Albany Oregon 97322 Re:Registration Statement on Form S-8 Ladies and Gentlemen: We have acted as counsel to you in connection with the preparation of a Registration Statement on FormS-8 (the "Registration Statement") under the Securities Act of 1933, as amended (the "Securities Act"), which you are filing with the Securities and Exchange Commission with respect to up to 525,000 shares of common stock, par value $0.001 (the "Shares"), which may be issued upon the exercise of stock options granted pursuant to the Stock Option Grant Notice and Stock Option Agreements, each dated as of April17, 2007 and described on Schedule A attached hereto (collectively, the "Plans"). We have examined the Registration Statement and such documents and records of Synthetech, Inc. and other documents as we have deemed necessary for the purpose of this opinion.In giving this opinion, we are assuming the authenticity of all instruments presented to us as originals, the conformity with originals of all instruments presented to us as copies and the genuineness of all signatures. Based upon and subject to the foregoing, we are of the opinion that any original issuance Shares that may be issued pursuant to the Plans have been duly authorized and that, upon the due execution by Synthetech, Inc. of any certificates representing the Shares, the registration by its registrar of such Shares and the sale thereof by Synthetech, Inc. in accordance with the terms of the Plans, and the receipt of consideration therefor in accordance with the terms of the Plans, such Shares will be validly issued, fully paid and nonassessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement.In giving such consent, we do not admit that we are in the category of persons whose consent is required under Section7 of the Securities Act. Very truly yours, /s/ Perkins Coie LLP PERKINS COIE LLP Schedule A The Plans include Stock Option Grant Notice and Stock Option Agreements between Synthetech, Inc. and each of the individuals listed below. Employee Grantee No. of Shares Ghassan Alnasser 10,000 Sameer Athmneh 3,000 Jared Bell 2,500 Jeremy Crites 2,500 Richard Diedrich 2,500 Daniel Fagan 50,000 Edwin Faulkner 2,500 Glenda Fleming 2,000 Gregory Hahn 100,000 Eric Hatcher 1,500 Doug Isaac 6,000 Ryan Link-Cole 3,000 Carlos Loredo 5,000 James Lupo 2,500 Donna Martin 3,000 Joel Melka 75,000 Joe Murphy 25,000 Deron Neukomm 20,000 Tina Ohling 10,000 Jose Osuna 3,000 Laura Ray 6,000 Brett Reynolds 30,000 David Short 20,000 Dominic Squires 6,000 Mike Standen 25,000 Chris Stupel 1,500 Khang Tran 2,500 Edward Vawter 20,000 Thomas Vignon 1,000 Gary Weber 75,000 Charles Wells 3,000 Dennis Willhite 6,000 Total 525,000
